DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 03, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on April 03, 2020.  These drawings are acceptable.

Claim Objections
Claim 36 is objected to because of the following informalities:  
Line 11 of claim 36 recites “aging, at the AN node, the User Equipment, UE,” should be corrected as - - paging, at the AN node, the User Equipment, UE, - -
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21, 27, 36-37, 39, and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (hereinafter “Ryu”, US 2021/0168695).
Regarding claims 1, and 18, Ryu discloses a method performed by a Control Plane (CP) node, and a CP node, for handling paging comprising: 
triggering that a User Equipment (UE) should be paged by an Access Network (AN) node (i.e., paging request triggers the Service request procedure in the UE as described in paragraphs 0207, 0254-0264, and steps 1-3 of Fig. 12); and 
transmitting, when triggered, paging assistance information to the AN node (i.e., sending paging to RAN in step 4 as shown in Fig. 12); 
wherein the paging assistance information comprises at least one of service priority information and/or paging priority information (paragraph 0267). 
Regarding claim 37, Ryu also discloses a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1 (i.e., processor 220, and memory 230 is used to process information as described in paragraph 0318). 

Regarding claims 2, and 19, Ryu discloses all limitations recited within claims as described above.  Ryu also discloses wherein the AN paging is triggered in case of at least one of downlink signaling and/or downlink data (see Fig. 12, and its descriptions). 
Regarding claims 3, and 20, Ryu discloses all limitations recited within claims as described above.  Ryu also discloses wherein the paging assistance information is transmitted to the AN node in a message associated with at least one of the following procedures: Protocol Data Unit session establishment/modification; Downlink Non-Access-Stratum transport; N2 UE context establishment/modification; and/or Handover preparation (paragraphs 0207, 0252, and 0267). 

Regarding claims 4, and 21, Ryu discloses all limitations recited within claims as described above.  Ryu also discloses wherein the UE is in Radio Resource Control inactive state (paragraphs 0112-0114).

Regarding claim 5, Ryu discloses all limitations recited within claims as described above.  Ryu also discloses wherein the UE is in Connection Management Connected state with RRC inactive state (paragraph 0300). 

Regarding claim 6, Ryu discloses all limitations recited within claims as described above.  Ryu also discloses wherein service priority information comprised in the paging assistance information comprises at least one of: Priority level, generated by the CP node; and/or UE or PDU session level indication (i.e. paging priority indication as described in paragraphs 0252, and 0267). 

Regarding claim 7, Ryu discloses all limitations recited within claims as described above.  Ryu also discloses wherein the paging assistance information 

Regarding claim 8, Ryu discloses all limitations recited within claims as described above.  Ryu also discloses wherein the paging assistance information is transmitted to the AN node at UE level or at PDU session level (paragraph 0267). 

Regarding claim 9, Ryu discloses all limitations recited within claims as described above.  Ryu also discloses wherein the CP node is an Access and Mobility Management Function (i.e., AMF as shown in Fig. 8 (a) and as described in paragraph 0148). 

Regarding claims 10, and 27, Ryu discloses a method performed by an Access Network (AN) node, and an AN node for handling paging, the method comprising: 
receiving paging assistance information from a Control plane (CP) node (i.e., sending paging to RAN in step 4 as shown in Fig. 12); 
determining a paging strategy based on the received paging assistance information (i.e., RAN receives the paging message sent from the AMF including different parameters in step 4 as described in paragraph 0267, and as shown in Fig. 12);
paging the User Equipment (UE) using the determined paging strategy (i.e., RAN pages the UE using the received parameters from AMF in step 5 as shown in Fig. 12); and

Regarding claim 39, Ryu also discloses a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1 (i.e., processor 220, and memory 230 is used to process information as described in paragraph 0318). 

Regarding claim 11, Ryu discloses all limitations recited within claims as described above.  Ryu also discloses wherein the paging strategy is determined further based on local information comprised in the AN node (i.e., the paging message in step 4 is sent to UE in step 5 is based on whether the RAN receives the paging messages, or conditions as described in paragraphs 0268-0269). 

Regarding claim 12, Ryu discloses all limitations recited within claims as described above.  Ryu also discloses wherein the paging assistance information is received by the AN node in a message associated with at least one of the following procedures: Protocol Data Unit session establishment/modification; Downlink Non-Access-Stratum transport; N2 UE context establishment/modification; and/or Handover preparation (paragraphs 0207, 0252, and 0267). 

Regarding claim 13, Ryu discloses all limitations recited within claims as described above.  Ryu also discloses wherein the UE is in Radio Resource Control inactive state (paragraphs 0112-0114). 

Regarding claim 14, Ryu discloses all limitations recited within claims as described above.  Ryu also discloses wherein the UE is in Connection Management Connected state with RRC inactive state (paragraph 0300). 

Regarding claim 15, Ryu discloses all limitations recited within claims as described above.  Ryu also discloses wherein service priority information comprised in the paging assistance information comprises at least one of: Priority level, generated by the CP node; and/or UE or PDU session level indication (i.e., paging priority indication as described in paragraph 0267). 

Regarding claim 16, Ryu discloses all limitations recited within claims as described above.  Ryu also discloses wherein the paging assistance information comprises at least one of: static and/or dynamic paging assistance information (i.e., paging priority indication as described in paragraph 0267). 

Regarding claim 17, Ryu discloses all limitations recited within claims as described above.  Ryu also discloses wherein the paging assistance information is transmitted to the AN node at UE level or at PDU session level (paragraph 0267). 

Regarding claim 36, Ryu discloses a method performed by a system for handling paging, the method comprising: 
triggering, at a Control Plane (CP) node, that a User Equipment (UE) should be paged by an Access Network (AN) node (i.e., paging request triggers the Service request procedure in the UE as described in paragraphs 0154, 0207, 0254-0264, and steps 1-3 of Fig. 12); 
transmitting, when triggered, paging assistance information from the CP node to the AN node (i.e., sending paging to RAN in step 4 as shown in Fig. 12); 
receiving, at the AN node, paging assistance information from the CP node (i.e., sending paging to RAN in step 4 as shown in Fig. 12);
determining, at the AN node, a paging strategy based on the received paging assistance information (i.e., RAN receives the paging message sent from the AMF including different parameters in step 4 as described in paragraph 0267, and as shown in Fig. 12); and 
paging, at the AN node, the User Equipment, UE, using the determined paging strategy (i.e., RAN pages the UE using the received parameters from AMF in step 5 as shown in Fig. 12); and
detecting, at the UE the paging from the AN node (i.e., UE receives paging 5 as shown in Fig. 12). 
Regarding claim 41, Ryu also discloses a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed on at least one processor, cause the at 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Wayne H Cai/Primary Examiner, Art Unit 2644